Citation Nr: 0402957	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an inner ear 
disorder.  

4.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION
The appellant had active military service from August 1950 to 
August 1953.  Review of the claims file shows that he was 
awarded the Korean Service Medal with two bronze service 
stars.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision in December 2002.  
After receiving a statement of the case in February 2003, the 
appellant perfected his appeal to the Board by timely filing 
a substantive appeal in February 2003.  

The issues of entitlement to service connection for 
hypertension, an inner ear disorder, and bilateral pes planus 
are the subject of a remand to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The appellant has PTSD that is related to his military 
service in Korea during the Korean Conflict. 


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice requirements and a duty to assist 
veterans in the development of claims for benefits, 
originally set out in the Veterans Claims Assistance Act of 
2000 (VCAA), subsequently codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2003).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, the Board finds that no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim of entitlement to service connection 
for PTSD is a complete grant of that benefit sought on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where 
appealed claim for service connection is granted, further 
appellate-level review is terminated as the Board does not 
retain appellate jurisdiction over additional elements of 
claim: original disability rating and effective date).  

The appellant asserts that he experiences PTSD as a result of 
traumatic events to which he was exposed during his period of 
active duty in Korea.  He claims that he was exposed to heavy 
combat and bombing while in Korea in 1952 and 1953, and that 
his duties as a military policeman there included guarding a 
bridge outside Seoul where he had to check trucks returning 
to an air base with bodies of dead Americans.  He references 
many instances of the bodies being stacked very high in the 
trucks, and indicates that he still experiences the smell and 
sees the expressions on the faces of the dead soldiers.  

The appellant's service medical records show no complaint, 
finding, or treatment for any psychiatric disorder, although 
mention is made in 1953 of a history of "nervous 
indigestion."  

The appellant underwent a VA psychiatric examination in 
October 2002.  He reported that while he was stationed in 
Korean for 14 months in 1952 and 1953 he feared for his life 
due to the exposure to heavy combat and bombing.  He 
described seeing dead bodies in Korea, and indicated that he 
had felt highly nervous and anxious since returning from 
Korea.  The examiner noted that the appellant became very 
highly anxious and hyperventilated when discussing the 
incidents he experienced in Korea.  During the evaluation, 
the appellant reported that he slept poorly, unless he took 
Tylenol PM, and that he usually had nightmares once or twice 
a week of seeing dead bodies loaded on trucks.  He also 
indicated that he had recurrent thoughts about the Korean War 
and felt nervous and somewhat sad.  He denied audio 
hallucinations or thoughts of wanting to hurt himself or 
others.  The examiner described the appellant as having a sad 
expression and hyperventilating when discussing war-related 
issues.  The appellant had some difficulty functioning or 
focusing, which the examiner felt could be due to his 
underlying anxiety and depression.  The diagnosis was PTSD 
with chronic anxiety and mild depression.  The examiner 
stated that the appellant's primary psychosocial stressor was 
mainly related to the exposure to combat in the Korean War.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of §3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

While the evidence in this case is unclear as to the nature 
of any combat the appellant may have experienced in Korea, 
the Board notes that he was awarded the Korean Service Medal 
with two bronze service stars for his service in Korea which 
was for a period of more than 14 months between 1952 and 
1953.  Additionally, the Board finds that his reports of 
exposure to dead bodies in Korea during the Korean Conflict 
is creditable, given his military occupation specialty of 
military policeman.  Given the diagnosis of PTSD at the 
October 2002 VA psychiatric examination and the likelihood of 
the appellant having had to deal with dead bodies in Korea, 
the Board concludes that there is an approximate balance 
between the positive and negative as to whether he has PTSD 
that is related to service.  Under 38 U.S.C.A. § 5107, a 
veteran is extended the benefit of the doubt when the 
evidence is in equipoise.  Therefore, the Board finds that 
service connection is warranted for PTSD.  





ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of VA monetary benefits.  


REMAND

The appellant claims that he has hypertension, an inner ear 
disorder, and bilateral pes planus, and that each condition 
is related to his military service.  While initially claiming 
that his pes planus began in service, he now claims that he 
entered service with pes planus and that it was aggravated by 
service.  

While the appellant's service medical records do not show any 
complaint, treatment, or finding of hypertension or an inner 
ear disorder, and do not show any complaint, treatment, or 
finding of pes planus subsequent to the August 1950 
enlistment examination, the appellant's representative points 
out that the VA physician who examined the appellant in 
October 2002 for each of those conditions indicated that 
there were no medical records available for review.  The 
representative argues that, therefore, the examinations were 
inadequate because the examiner did not review the service 
medical records in conjunction with his examinations and 
prior to rendering his opinions.  

In order to accord the appellant his procedural due process 
rights, as identified by his representative, the Board will 
remand the issues of entitlement to service connection for 
hypertension, an inner ear disorder, and bilateral pes planus 
for the following actions:  

1.  Review the claims file and ensure 
that all VCAA obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Particularly, the appellant should be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims for service 
connection for hypertension, an inner ear 
disorder, and bilateral pes planus, what 
evidence VA will develop, and what 
evidence he must furnish.  

2.  The VA physician who performed the 
October 2002 ear, feet, and hypertension 
examinations should review the 
appellant's service medical records as 
requested by the veteran's representative 
and express an opinion as to whether he 
has hypertension or an inner ear disorder 
that is related to his military service.  
The physician should also express an 
opinion, after review of the service 
medical records, as to whether the 
evidence demonstrates that the 
appellant's pes planus, noted on his 
August 1950 enlistment examination, 
underwent a permanent increase in 
severity as a result of his military 
service.  If the examiner determines that 
an additional examination is warranted as 
to any of the conditions, such 
examination should be scheduled.  The 
examiner should also be requested to 
present all opinions and findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  

3.  After the above requested actions 
have been completed, the claims for 
service connection for hypertension, an 
inner ear disorder, and bilateral pes 
planus should be re-adjudicated.  If any 
of the benefits sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
they should be afforded the appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been  remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



